DYKMAN, J.
This is an action to recover for the services and disbursements of a lawyer who is now dead. The cause was tried before a referee, who has made a report in favor of the plaintiff, upon which a judgment has been entered. The defendant has appealed from the judgment. Without exception, the case involved questions of fact only, and the referee has made a'very careful examination of the testimony. We are satisfied with his conclusions both upon the point of law raised and the questions, of fact presented. The judgment should be affirmed, with costs.